Citation Nr: 1640095	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  12-14 140	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.O.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

In May 2014, the Board reopened and remanded the claim for further development.

In August 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2015), which was received later that month.  The Board notes that the Veteran has not been furnished copies of the VHA opinion.  See 38 C.F.R. § 20.903 (2015).  However, given the favorable decision rendered below, the Board finds that further delay is unnecessary and that the Veteran is not prejudiced by the Board rendering the decision at this time, without the Veteran being furnished a copy of the VHA opinion.  In any case, the pertinent parts of the opinion are detailed below.


FINDING OF FACT

The Veteran's hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran contends, in a June 2011 notice of disagreement, that he has current hearing loss that should be service connected and that VA Fast Letter 10-35 supports his contention, given that his DD Form 214 indicates that his military occupational specialty (MOS) included aerospace maintenance craftsman (14 years) and unit aircraft mechanic (6 years) in the Air Force.  At the April 2014 Board hearing, the Veteran testified regarding his military duties, to include working for 14 years on and around aircraft that operated a full after-burn, performing engine run certification, and spending hours sitting in the cockpit with the airplanes running idle, which produced ground-shaking noise.  The Board notes that VA Fast Letter 10-35 indicates that the Veteran's MOS is shown to have a "highly probable" probability of exposure to hazardous noise, and exposure to such noise will be conceded for purposes of establishing an in-service event for the purpose of service connection.

The Veteran was afforded VA examinations in March 2011 and September 2014. The March 2011 VA examination report shows that the Veteran had normal hearing, according to 38 C.F.R. § 3.385.  However, the September 2014 VA examination report shows that the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385.  Specifically, such report shows that the Maryland CNC Test revealed scores of 76 percent in the right ear and 60 percent in the left ear.  The September 2014 examiner opined, "According to the American College of Occupational Medicine Noise and Hearing Conservation Committee, 'a noise induced hearing loss will not progress once it is stopped.'  Therefore it is my opinion that the Veteran's current bilateral hearing loss is less likely than not related to military noise exposure."

The August 2016 VHA opinion was authored by a physician who is a Professor of Otolaryngology, and Head of Surgery, of a nationally recognized university medical system, and is part of the Attending Staff at a VA Medical Center.  The expert opined that the Veteran's "current hearing loss is at least as likely contributed by his service related noise exposure."  The expert reviewed the Veteran's claims file, explained that noise exposure can permanently damage the cochlear nerve fiber cells which support the hearing cells themselves (hair cells), and provided references supporting such conclusion.  Furthermore, the expert addressed the September 2014 VA examiner's negative opinion and explained the reasons for disagreeing with such opinion, to include hair cell damage not being detected by pure tone audiometry alone.

In comparing these conflicting opinions, the Board finds the August 2016 VHA opinion to be more persuasive given the author's level of expertise, along with the well-reasoned explanation with citation to relevant medical literature.  At the least, the question as to a nexus is in equipoise.  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that his current his loss is related to his in-service exposure to hazardous noise.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for hearing loss.


ORDER

Service connection for hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


